Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 dated as of April 25, 2006 (this “Amendment”), to the Credit
Agreement dated as of January 18, 2005 (as amended by the Amendment dated as of
March 29, 2005, the “Credit Agreement”), among WARNER CHILCOTT HOLDINGS COMPANY
III, LIMITED, a company organized under the laws of Bermuda (the “BR Borrower”),
WARNER CHILCOTT CORPORATION, a Delaware corporation (the “US Borrower”), WARNER
CHILCOTT COMPANY, INC., a corporation organized under the laws of Puerto Rico
(the “PR Borrower”, and together with the BR Borrower and the US Borrower, the
“Borrowers”), the Lenders (as defined in the introductory paragraph to the
Credit Agreement), and CREDIT SUISSE (formerly known as CREDIT SUISSE FIRST
BOSTON, acting through its Cayman Islands Branch), as administrative agent (in
such capacity, the “Administrative Agent”).

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrowers.

B. The Borrowers have requested certain amendments to the Credit Agreement as
set forth herein.

C. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by adding a new defined term in appropriate
alphabetical order that reads in its entirety as follows:

“Specified Ratings Condition” means the Acquisition Date Term Loans and the
Delayed Draw Term Loans shall have received a rating of B1 or higher from
Moody’s and B+ or higher from S&P, in each case with no negative outlook (the
“Specified Ratings”); provided that the Specified Ratings Condition shall only
remain satisfied for so long as neither Moody’s nor S&P shall have reduced its
rating of the Acquisition Date Term Loans or the Delayed Draw Term Loans to a
ratings category below the Specified Ratings (a “Ratings Event”) or withdrawn
its rating (a “Ratings Withdrawal”).

(b) Clause (a) to the definition of the term “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) with respect to the Acquisition Date Term Loans and the Delayed Draw Term
Loans, the following percentages per annum, based upon the Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b); provided that, upon the satisfaction of the
Specified Ratings Condition (as evidenced by a certificate of a Responsible
Officer of the BR Borrower delivered to the Administrative Agent)



--------------------------------------------------------------------------------

and for so long as the Specified Ratings Condition shall remain satisfied,
Pricing Level 2 as set forth in the following table shall apply regardless of
the Leverage Ratio then in effect:

 

Applicable Rate Pricing Level   Leverage Ratio   Eurodollar
Rate Loans   Base Rate
Loans 1  

> 5.75:1

  2.50%   1.50% 2  

£ 5.75:1

  2.25%   1.25%”

(c) The last sentence of the definition of the term “Applicable Rate” set forth
in Section 1.01 of the Credit Agreement is hereby amended by deleting the phrase
“pricing level 5” appearing in the fourth line thereof and replacing such phrase
with the phrase “Pricing Level 1”.

(d) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended by adding the following at the end of
such definition that reads as follows:

“Notwithstanding anything in this Agreement to the contrary, the Specified
Ratings Condition shall in no event be considered to be or remain satisfied
(a) after an Event of Default shall have occurred and be continuing or
(b) following the first Business Day after the occurrence of a Ratings Event or
a Ratings Withdrawal. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrowers and the Term Lenders shall negotiate in good
faith to amend the definition of the term “Specified Ratings Condition” to
reflect such changed rating system, or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate with respect to the Acquisition Date Term Loans and the Delayed
Draw Term Loans shall be determined without regard to whether or not the
Specified Ratings Condition shall have been satisfied.”

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrowers represent and warrant to each of the
Lenders and the Administrative Agent that, after giving effect to this
Amendment, (a) the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and (b) no Default or Event of
Default has occurred and is continuing.

SECTION 3. Effectiveness of Amendment. This Amendment shall become effective as
of the date set forth above on the date on which the Administrative Agent (or

 

2



--------------------------------------------------------------------------------

its counsel) shall have received counterparts of this Amendment that, when taken
together, bear the signatures of the Borrowers, the Guarantors, the Required
Lenders and each Term Lender (after giving to any prior or concurrent
assignments by Term Lenders, whether pursuant to Section 3.07 of the Credit
Agreement or otherwise).

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 5. Expenses. The Borrowers agree to reimburse the Administrative Agent
and the Arrangers for all reasonable out-of-pocket costs and expenses incurred
in connection with this Amendment (whether or not the transactions contemplated
hereby are consummated), including all Attorney Costs of counsel for the
Administrative Agent and the Arrangers.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment. The Administrative Agent may also require that any such signature
page delivered by telecopier or electronic mail be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any signature page delivered by
telecopier or electronic mail.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 9. Acknowledgment of Guarantors. Each of the Guarantors hereby
acknowledges receipt and notice of, and consents to the terms of, this
Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

Signed Sealed and Delivered   )   for and on behalf of   )   WARNER CHILCOTT   )
  HOLDINGS COMPANY III,   )  

 

LIMITED in the presence of:   )  

 

 

Witness

WARNER CHILCOTT COMPANY, INC.

 

By:  

 

Name:   Title:  

WARNER CHILCOTT CORPORATION

 

By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

GUARANTORS:

WARNER CHILCOTT INTERMEDIATE

(LUXEMBOURG) S.A.R.L

 

By:  

 

Name:   Title:  

WARNER CHILCOTT (US), INC.

 

By:  

 

Name:   Title:  

EXECUTED as a DEED by

WARNER CHILCOTT ACQUISITION LIMITED

 

 

Director

 

Director

EXECUTED as a DEED by

WARNER CHILCOTT UK LIMITED

 

 

Director

 

Director

 

5



--------------------------------------------------------------------------------

PRESENT when the Common Seal

of WARNER CHILCOTT INTERMEDIATE

(IRELAND) LIMITED was affixed hereto:

 

WITNESS:  

 

 

 

  ADDRESS:  

 

  Director    

 

 

 

   

 

  Director   DESCRIPTION:  

 

     

 

   

PRESENT when the Common Seal

of GALEN (CHEMICALS) LIMITED was affixed hereto:

 

WITNESS:  

 

 

 

  ADDRESS:  

 

  Director    

 

 

 

   

 

  Director   DESCRIPTION:  

 

     

 

   

 

6



--------------------------------------------------------------------------------

PRESENT when the Common Seal

of WARNER CHILCOTT LIMITED was affixed hereto:

 

WITNESS:  

 

 

 

  ADDRESS:  

 

  Director    

 

 

 

   

 

  Director   DESCRIPTION:  

 

     

 

   

PRESENT when the Common Seal

of WARNER CHILCOTT LABORATORIES

IRELAND LIMITED was affixed hereto:

 

WITNESS:  

 

 

 

  ADDRESS:  

 

  Director    

 

 

 

   

 

  Director   DESCRIPTION:  

 

     

 

   

 

7



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually and as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

8



--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT DATED AS OF APRIL 25, 2006, TO THE WARNER CHILCOTT
HOLDINGS COMPANY III, LIMITED/WARNER CHILCOTT CORPORATION/WARNER CHILCOTT
COMPANY, INC. CREDIT AGREEMENT DATED AS OF JANUARY 18, 2005. NAME OF LENDER:  

 

              By:  

 

              Name:                 Title:                 By:  

 

              Name:                 Title:  

 

9